990 So.2d 1263 (2008)
Denise SELLERS, Petitioner,
v.
Joey Dale SELLERS, Respondent.
No. 1D08-3152.
District Court of Appeal of Florida, First District.
September 26, 2008.
*1264 Clay B. Adkinson of the Adkinson Law Firm, LLC, DeFuniak Springs, for Petitioner.
John Y. Roberts of Roberts, Roberts & Roberts, Marianna, for Respondent.
PER CURIAM.
The petition for writ of prohibition is granted. The court will withhold formal issuance of the writ in reliance upon the trial court abiding by this decision. The cause is remanded with directions to the Chief Judge of the Fourteenth Circuit to reassign this case to another trial judge.
BROWNING, C.J., WOLF and WEBSTER, JJ., Concur.